DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The Examiner acknowledges the cancellation of claims 2 and 6-8.
Applicant’s arguments in view of the claim amendments, see pages 6-7 of the Remarks, filed June 1, 2021, with respect to the claim objection of claim 17 have been fully considered and are persuasive.  The claim objection of claim 17 has been withdrawn. 
Applicant’s arguments in view of the claim amendments, see page 7 of the Remarks, filed June 1, 2021, with respect to the 35 U.S.C. 103 rejections of 1, 3-7 and 13-17 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of 1, 3-7 and 13-17 has been withdrawn. 

Claim Interpretation
	Claim 14 is allowed because it is interpreted that the control device seen in line 15 of the claim must perform the method for controlling the filling process of the operating fluid container as claimed in claim 1.

Allowable Subject Matter
Claims 1, 3-5, 9-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest pieces of prior art are Hill (WO 2016116348 A1) in view of Heimbrodt (US 6289947 B1).
Regarding Claim 1:
Hill dislcoses a vapor recovery system that has:
A method for controlling a filling process of an operating fluid container (60, Figure 1A), which can be filled via a filler pipe (Figure 1A, the operating fluid container (60) has a filler pipe), wherein the operating fluid container (60, Figure 1A) has a venting valve (10, Figure 1A), which is electrically actuable (Page 9, Lines 13-21, the controller controls the actuator which causes the venting valve to move in various positions) between an open position (Page 9, Lines 5-7), in which the operating fluid container is fluidically connected to atmosphere (Page 9, Lines 2-3, the venting valve (10) is between the vapor outlet and atmosphere (90) through canister (80)), at least indirectly, by the venting valve (10, Figure 1A), and a closed position (Page 9, Lines 5-7), in which the operating fluid container is fluidically separated from the atmosphere by the venting valve (Page 9, Lines 2-3, the venting valve (10) is between the vapor outlet and atmosphere (90) through canister (80)), comprising: 
a) moving the venting valve into its open position (Page 14, Lines 21-23); 
b) determining a filling level of the operating fluid container (Page 14, Lines 23-29, the controller has a maximum threshold of fuel level in the tank); 
c) reducing a venting volume flow through the venting valve (10, Figure 1) if the filling level of the operating fluid container has reached or exceeded a predetermined shut-off filling level (Page 15, Lines 5-11, the venting valve can gradually close which reduces the flow through the valve).
	Hill does not disclose:
A method for controlling a filling process of an operating fluid container, which is fillable by a filling device via a filler pipe opening out into the operating fluid container; and
d) determining a filling stop of the filling device; and 

wherein a first venting volume flow through the venting valve after a determination that the filling level of the operating fluid container has reached or exceeded the predetermined shut- off filling level, and before the beginning of the predetermined time period, differs from a second venting volume flow through the venting valve during the predetermined time period.
	Heimbrodt teaches a fuel tank system that has:
A method for controlling a filling process of an operating fluid container (2, Figure 1), which is fillable by a filling device (21, Figure 1) via a filler pipe (3, Figure 1) opening out into the operating fluid container (2, Figure 1); and
d) determining a filling stop (Column 6, Lines 50-52, the flow sensor (53) determines if there is fuel flow) of the filling device (21, Figure 1); and 
e) moving the venting valve (12, Figure 1, the check valve is the venting valve) into its closed position after a predetermined time period after determining the filling stop (Column 6, Lines 50-52).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hill to include an operating fluid container which can be filled via a filler pipe opening out into the operating fluid container by a filling device, determining a filling stop of the filling device, and moving the venting valve into its closed position after a predetermined time period after determining the filling stop as taught by Heimbrodt with the motivation to vent the fuel tank to prevent the tank from becoming over pressurized.
	The prior art fails, does not disclose, or make obvious:


The description of the method for controlling a filling process of an operating fluid container that has a filler pipes, a venting valve that is electrically actuable between an open position and an closed position, the operating fluid container is fluidically separated from the atmosphere by the venting valve, the method comprising moving the venting valve to an open positon, determining a filling level, reducing a venting volume flow through the venting valve if the filling level of the operating fluid container has reaches or exceeded a predetermined shut-off filling level, determing a filling stop, moving the venting valve into its closed positon after a predetermined time period after determining the filling stop, and wherein a first venting volume flow through the venting valve after a determination that that the filling level of the operating fluid container has reached or exceeded the predetermined shut- off filling level, and before the beginning of the predetermined time period, differs from a second venting volume flow through the venting valve during the predetermined time period in context of the present application and all other limitations of claim 1 defines a configuration that is not anticipated and not obvious over the prior art of the record. 

The following is an examiner’s statement of reasons for allowance: The closest pieces of prior art are Hill in view of Heimbrodt in further view DeBatstos (US 2011/0166765 A1).
Regarding Claim 14:
Hill discloses a vapor recovery system that has:

at least one venting valve (10, Figure 1A) for venting the operating fluid container (60, Figure 1A), wherein the venting valve (10, Figure 1A) is electrically actuable (Page 9, Lines 13-21, the controller controls the actuator which causes the venting valve to move in various positions) between an open position and a closed position, wherein, in the open position (Page 9, Lines 5-7), the interior space in the operating fluid container is fluidically connected to atmosphere, at least indirectly, by the venting valve (Page 9, Lines 2-3, the venting valve (10) is between the vapor outlet and atmosphere (90) through canister (80)), and wherein, in the closed position (Page 9, Lines 5-7), the interior space in the operating fluid container is fluidically separated from the atmosphere by the venting valve (Page 9, Lines 2-3, the venting valve (10) is between the vapor outlet and atmosphere (90) through canister (80)).
	Hill does not disclose:
An interior space of the operating fluid container is fillable with an operating fluid via a filler pipe that opens out into the operating fluid container; 
at least one filling level sensor to determine a filling level of the operating fluid in the operating fluid container; and 
an electronic control device, which is coupled to the filling level sensor via a first data line to receive data, and which is coupled to the venting valve via a second data line to emit control signals; and
wherein the control device is configured to perform the method for controlling the filling process of the operating fluid container as claimed in claim 1.
	Heimbrodt teaches a fuel tank system that has:

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hill to include an interior space of the operating fluid container is fillable with an operating fluid via a filler pipe that opens out into the operating fluid container as taught by Heimbrodt with the motivation to fuel the tank with fuel through the filler pipe.
Hill and Heimbrodt do not teach:
At least one filling level sensor to determine a filling level of the operating fluid in the operating fluid container; and 
an electronic control device, which is coupled to the filling level sensor via a first data line to receive data, and which is coupled to the venting valve via a second data line to emit control signals; and
wherein the control device is configured to perform the method for controlling the filling process of the operating fluid container as claimed in claim 1.
	DeBastos teaches a method and system for fuel vapor control that has:
At least one filling level sensor (122, Figure 2) to determine a filling level of the operating fluid in the operating fluid container (Paragraph [0032]); and 
an electronic control device (12, Figure 2), which is coupled to the filling level sensor (122, Figure 2) via a first data line to receive data (See Annotated Figure 2 below), and which is coupled to the venting valve (124, Figure 2, the fuel tank isolation valve is the venting valve) via a second data line to emit control signals.

The prior art fails, does not disclose, or make obvious:
Wherein the control device is configured to perform the method for controlling the filling process of the operating fluid container as claimed in claim 1.

The description of the operating fluid container for a motor vehicle that has at least one operating fluid container, at least one venting valve, at least one level sensor, an electronic control device, and wherein the control device is configured to perform the method for controlling the filling process of the operating fluid container as claimed in claim 1 in context of the present application and all other limitations of claim 14 defines a configuration that is not anticipated and not obvious over the prior art of record. 










(Annotated by Examiner)

    PNG
    media_image1.png
    718
    945
    media_image1.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Harris (US 5568828 A) teaches a fuel delivery control system that has an operating fluid container, an interior space, a filler neck, an outlet valve, and a vapor valve.
Enge (US 2009/0107580 A1) teaches an electronic refueling and vent control system that has a fluid level sensor, a vent valve, an operating fluid container, and  a filler pipe. 

Hill 3 (US 2009/0150041 A1) teaches a refueling system that has an operating fluid container, an interior space, a filler neck, a fuel level sensor, an electronic control unit, and a vapor valve connected to atmosphere.
Rogers (GB 22722894 A) teaches an anti-trickle filling arrangement for a fuel tank that has an operating fluid container, an interior space, a filler neck, and a vapor valve connected to atmosphere.
Kimoto (US 9803593 B2) teaches a flow rate control valve and a fuel vapor processing apparatus that has an operating fluid container, an interior space, a filler neck, and a vapor valve connected to atmosphere.
Kraus (US 20140117015 A1) teaches a fluid vessel with filler pipe that has a filler pipe, a filling device, an operating fluid container, an interior space, a venting valve, and an outlet valve. 
Washeleski (US 20030221675 A1) teaches a vehicle fuel management system that has a filler pipe, an operating fluid container, an interior space, a venting valve, and a filling level sensor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373.  The examiner can normally be reached on Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753